DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 May and 13 July 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 23, it cannot be ascertained with certainty what is or is not to be considered an “object or interest”.  First, the element of “interest” is not given an explicit definition to aid one of ordinary skill in the art in how identification should occur.  Moreover, there is little to no explanation of any algorithms, programs or modules that are used to “identify” a claimed “interest” of an object.  It cannot be determined with accuracy if the claimed “interest” requires computational processes that one of ordinary skill in the art would or would not be familiar.    Such computations require specific citations/teachings for showing evidence that the invention was adequately possessed.      
Accordingly, claim 23 cannot be further examined on substantive grounds and examiner will not attempt to examine claim 23 over the prior art.  Once applicant has corrected the issue, a prior art rejection may be issued.  It should be noted that if such a rejection is issued, it will not be considered a new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21, 22, 25-28 and 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, et al. (U.S. Publication No. 2018/0229657) in view of Lindner, et al. (U.S. Publication No. 2017/0148168).  
For claim 1, Yamamoto discloses a computer-implemented method comprising: providing a visualization that depicts a representation of a vehicle and a representation of a physical environment associated with the vehicle, the representation including an array of graphical elements that at least partially surrounds the vehicle (see Fig. 13 and related text).  Yamamoto does not explicitly disclose the remaining limitations.   
A teaching from Lindner discloses receiving, from at least one sensor of the vehicle depicted in the visualization, sensor data associated with the physical environment (see paras. 0072-0074 and 0076-0077); 
determining, based on the sensor data, that at least one object occupies a position in the physical environment relative to the vehicle (see paras. 0072-0074 and 0076-0077); altering at least a portion of the visualization by dynamically changing one or more attributes of the graphical elements that correspond to the position of the at least one detected object based on one or more detection characteristics of the sensor data (see para. 0070, see also paras. 0077 and 0080, display teaching implicitly includes para. 0070 teaching); and providing an updated visualization that illustrates the dynamically changed attributes of the graphical elements based on the detection characteristics of the sensor data (see paras. 0070, 0077, 0080).
With reference to claims 21 and 22, Lindner does not explicitly disclose the claimed limitations.  However, requiring minimum size and speed to enable detection of an object is well within the ordinary skill in the art.  One of ordinary skill in the art would find it obvious that having a minimum size and speed would increase efficiency with processing cycles so as to not identify objects that are too small/static to pose a threat to the vehicle.  
For claims 25-28, while changing the position of the elements is disclosed (see paras. 0045, 0047), changing the size, shape or color of the elements is not explicitly taught.  However, modifying the size, shape or color of elements within the map is well within the ordinary skill in the art and would have been obvious to include such changes to improve the information conveying aspect of the map to a user.  
With reference to claim 30, Lindner further teaches wherein dynamically changing the one or more attributes of the graphical elements that correspond to the position of the at least one detected object comprises applying a smoothing effect to the graphical elements that incrementally modifies the represented position of the at least one detected object (see para. 0070, see also paras. 0077 and 0080, display teaching implicitly includes para. 0070 teaching of smoothing).
With regards to claim 31, Lindner further discloses wherein the smoothing effect is applied based at least in part on an amount of time that the at least one detected object has occupied the position (see paras. 0042-0043, 0046).   

With reference to claim 32, Lindner further teaches wherein the at least one detected object is outside of the representation of the physical environment associated with the vehicle (see paras. 0072-0074 and 0076-0077). 
Referring to claim 33, Lindner further discloses wherein providing the visualization comprises: sending the visualization to a mobile device associated with the vehicle (see para. 0074); and displaying the visualization on a display portion of the mobile device associated with the vehicle (see para. 0074).
With reference to claim 34, Lindner further discloses wherein providing the visualization comprises sending the visualization to a mobile computing device associated with a passenger within the vehicle (see para. 0074).  
Regarding claim 35, it is well known in the art that a detection radius around a vehicle cannot originate from under the vehicle.   Therefore, having a predetermined distance away from the vehicle as a starting point of the displayed visualization would have been obvious to one of ordinary skill in the art to improve a 3D geometric model based on the depth information and map image data to the 3D geometric model to produce a 3D visualization.
Claims 36 and 39 are rejected based on the citations and reasoning as outlined above for claim 1.
Claims 37 and 38 are rejected based on the citations and reasoning as outlined above for claims 21 and 22.  

Allowable Subject Matter
Claims 24 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663